Title: Tobias Lear to James Keith, 14 July 1793
From: Lear, Tobias
To: Keith, James



Sir,
Philadelphia July 14th 1793

The President directs me to transmit to you the enclosed papers & receipts respecting the Legacy paid to Miss Anderson, agreeably to the will of Colo. Thos Colville. I likewise enclose a receipt given by yourself, for seventy five pounds 7/6 which was paid you by the President’s order on Acct of Colo. Colville’s estate, for the use of William Anslay, Administrator of Mary Monk-house. These are the only documents among the President’s papers here that relate to Colo. Colville’s estate.
The President wishes you to furnish him with transcripts of those Accts respecting Colo. Coville’s Estate which you laid before him at Mt Vernon, & which have been passed by the Commissioner’s. I have the honor to be with great respect & esteem Sir, Your most Obedt Sert

T. Lear.

